Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 1 of 9 - Page ID#: 8




                            Ex. A
                   Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 2 of 9 - Page ID#: 9
                                                                    ~QCo-~~~tx
  AOC-E-105                   Sum Code: CI                                       ~eFr
  Rev. 9-14                                                                                  Case #: 18-CI-04383
  Commonwealth of Kentucky                                                                   Court: CIRCUIT
                                                                                  <~
  Court of Justice                                                    LR rav i~s
                   Courts.ky.gov
                                                                                             County: FAYETTE
  CR 4.02; Cr Official Form 1                                  CIVIL SUMMONS


Plantiff, PURVIS, DOUGLAS SCOTT, ET AL VS. PRAXAIR, INC., Defendant



     TO: PRAXAIR, INC.
                THE PRENTICE-HALL CORPORATION SYSTEM
                421 WEST MAIN STREET
                FRANKFORT, KY 40601


The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense i's made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.



                                                                     V tiv►c~".~,' '''~-~'
                                                                    Fayette Circuit Clerk
                                                                    Date: 12/13/2018




                                                               Proof of Service
     This Summons was:

I ❑ Served by delivering a true copy and the Complaint (or other initiating document)

         To

I ❑ Not Served because:                                                                                                            co
                                                                                                                                   O
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   a
                                                                                                                                   O
     Date:                                             20                                                                          0
                                                                                                 Served By                         N
                                                                                                                                   O
                                                                                                                                   O
                                                                                                                                   O
                                                                                                                                   O
                                                                                                                                   O

                                                                                                    Title                          ~
                                                                                                                                   rn
                                                                                                                                   ~
                                                                                                                                   ~
Summons ID: 13647049957308@00000834281                                                                                             ro
                                                                                                                                   a
CIRCUIT: 18-CI-04383 Certified Mail



                                                                                                    eFiled
PURVIS, DOUGLAS SCOTT, ET AL VS. PRAXAIR, INC.

                                                                  Page 1 of 1
I imUliul il l liol IIIII III HE 111 111111111111111 1111111
         Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 3 of 9 - Page ID#: 10
F;lec1                  18-Ci-04383    12113/2018             Vincent Riggs, Fayette Circuit'Cierk




                                      COMMONWEALTH OF KENTUCKY
                                         FAYETTE CIRCUIT COURT
                                               DIVISION
                                        CIVIL ACTION NO. 18-CI-
                                          FILED ELECTRONICALLY

         DOUGLAS SCOTT PURVIS and
         MICHELLE _PURVIS                                                                     PLAINTIFFS

          V.                                        COMPLAINT

         PRAXAIR, INC.                                                                       DEFENDANT
         Serve Via Certified Mail:
                The Prentice-Hall Corporation System, Inc.
                421 West Main Street
                Frankfort, Kentucky 40601

                                                 ***** ** ** *****

                Come now Plaintiff, Douglas Scott Purvis ("Scott") and Plaintiff, Michelle Purvis

         ("Michelle"), by counsel, and for their Complaint herein against Defendant, Praxair, Inc., state and

         allege as follows:

                                        PARTIES AND JURISDICTION

                1.      Scott and Michelle are husband and wife and are residents of Winchester, Clark

         County, Kentucky.

                2.      Defendant, Praxair, Inc: ("Praxair") is a foreign, for-profit corporation whose

         principal office is located at 10 Riverview Drive, Danbury, Connecticut 06810, and whose

         registered agent for service of process is The Prentice-Hall Corporation System, Inc., 421 West

         Main Street, Frankfort, Kentucky 40601.

                3.      Praxair is subject to the jurisdiction of this Court pursuant to KRS 454.210,

         including but not limited to subsections (2)(a)(1), (3), and (4) thereof, by virtue of its conducting

         business and its causing tortious injury in the Commonwealth of Kentucky and in Fayette Couiity,

         Kentucky.

                                                          1
Filetl                  18-Ct-04383    12113/2018             Vincent Riggs, Fayette Circuit Clerk
        Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 4 of 9 - Page ID#: 11
Filed                 18-Ct-O4383    12/1312018              Vincent Riggs, Fayette Circuit Clerk




               4.      Venue is proper in this forum pursuant to KRS 452.450, because Scott and Michelle

        sustained the injuries, damages, and losses described herein in Fayette County, Kentucky.

                            FACTS COMMON TO ALL CLAIMS FOR RELIEF

               5.      On May 30, 2018, at approximately 7:41 a.m. ("Explosion Time"): (i) Scott was               ~
                                                                                                                   n
                                                                                                                   ~
        employed and working as a commercial truck driver for United Parcel Service — Freight ("UPS"),             n
                                                                                                                   ~
                                                                                                                   ~
                                                                                                                   0
        and (ii) during the course of Scott's employment with UPS, Scott was in or about the cab of his            o
                                                                                                                   ~
        assigned truck tractor with one attached tandem van body trailer (aka a"Pup") inside a garage/shop         .k
                                                                                                                   ~,.

        at the UPS - Freight facility located at 213 Blue Sky Parkway, Lexington, Fayette County,

        Kentucky.

               6.      At the Explosion Time, the Pup contained cargo.owned by Praxair and that was
                                                                                                       i

        being shipped via UPS-by Praxair ("Praxair Cargo").                                                        o
                                                                                                                   n
                                                                                                                   M
                                                                                                                   N
               7.      At the Explosion Time, the Praxair cargo without limitation included four pallets           ~
                                                                                                       1           ~
                                                                                                       ,           >
        containing 45 cylinders each of dissolved acetylene, an odorless hazardous flammable material,             ~
                                                                                                                   ~
        with a total weight of not less than 9,315 pounds.                                                         s
                                                                                        `                          (?
                                                                                                                   ~
               8.      At the Explosion Time, without warning a violent blast and explosion ("Praxair              ~
                                          J                                                                        ~
                                                                                                                   ~
                                                                                                                   x
        Blast/Explosion") occurred within the Pup, which without limitation caused and sent violent                ~
                                                                                                                   ~
                                                                                                                   ,
        ultrasonic shock waves and violent and ultra-high frequency sound waves and sudden and high                =
                                                                                                                   ~
                                                                                                                   ~
        pressure changes over a wide area in which Scott was located ("Blast Area"), which destroyed               a

        (blew up) the Pup, caused and sent metal and wood shrapnel and debris over the Blast Area, caused

        extensive damage (blew up) to the UPS garage/shop, and violently and forcefully projected Scott

        some fifteen or more feet from or about his original location through the air and to the ground.           c,
                                                                                                                   a
                                                                                                                   0
               9.      The Praxair Blast/Explosion was directly and proximately caused by the leaking,             ~
                                                                                                                    0
                                                                                                                   v
                                                                                                                   0
        discharge, and/or release of flammable acetylene from one or more of the cylinders, and/or                 o
                                                                                                                   a
                                                                                                                   rn
                                                                                                                   m
                                                                                                           ~       s
                                                                                                                   v
                                                         2                                                         "
                                                                                                                   a

FiieJ                 18-CI-04383     12113t2018             'Jincent Riggs, Fayette Circuit Clerk             i
        Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 5 of 9 - Page ID#: 12
Fited                     18-CL 04383   12/13/2018             i/incent Riggs, Fayette CircUit Clerk




        malfunction and/or failure of one or more of the cylinders among and a part of the Praxair Cargo.

               10.        Scott sustained serious; painful, and persistent physical injuries directly and

        proximately by reason of the Praxair Blast/Explosion, including but not limited to subarachnoid

        hemorrhage; traumatic brain injury/closed head injury; ruptured tympanic membranes in both ears;

        significant lacerations and burns on the face, head, neck, and torso; and related injuries, damages,

        and losses.

               11.        Scott has incurred past and future medical expenses, loss of earnings, impairment

        of future earning capacity, permanent disfigurement impairment of bodily function, past, present

        and future pain and suffering, past, present and future emotional distress and mental anguish, all

        as a direct and proximate result of, the Praxair Blast/Explosion, in amounts which exceed the

        jurisdictional minimums of this Court.

               12.        Michelle Purvis has lost the services, assistance, aid, society, companionship,

        comfort, and consortium of Scott as a direct and proximate result of the Praxair Blast/Explosion        J

                                                       COUNT I
                                                     NEGLIGENCE

               13.        Praxair was solely and exclusively responsible to protect against and prevent

        foreseeable blasts or explosions that may result from the leaking, discharge, and/or release of

        flammable acetylene from one or more of the cylinders, and/or the malfunction and/or failure of

        one or more of the cylinders among and a part of the Praxair Cargo.

                14.       Praxair and/or its agents, servants, and/or employees had a. duty to exercise

        reasonable care when it filled, sealed, loaded on pallets, and otherwise prepared for transport the

        acetylene cylinders that were shipped as a part of the Praxair Cargo.
                      ;

                15.       Praxair and/or its agents, servants, and/or employees failed to exercise reasonable

        care when Praxair filled, sealed, loaded on pallets, and otherwise prepared for transport the

                                                           3
F9fed                     78-Cl-04383   12/13/2018             Vincent Riggs, Fayette Circuit Cierk
         Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 6 of 9 - Page ID#: 13
Fiied                   18-C1-04383    12/13/2018               Vincent Riggs, Fayette Circuit Cterk




         acetylene cylinders that were shipped as a part of the Praxair Cargo.

                16.     Praxair's failure to exercise reasonable care directly and proximately caused the

         Praxair Blast/Explosion and directly and proximately caused the injuries, damages, and losses

         incurred by Scott and Michelle in'an amount in excess of the jurisdictional limit of this Court.

                                                  COUNT II
                                              NEGLIGENCE PER SE

                17.     Praxair was responsible and obligated and had a duty to comply with applicable

         federal, state, and/or local statutes, regulations, and/or ordinances, including but not limited to 49

         CFR 173.301 et seq., when Praxair filled, sealed, loaded on pallets, and otherwise prepared for

         transport the acetylene cylinders that were shipped as a part of the Praxair Cargo.

                18.     Praxair failed to comply with applicable federal, state, and/or local statutes,

         regulations, and/or ordinances, including but not limited to 49 CFR 173.301 et seq., when they

         filled, sealed, loaded on pallets, and otherwise prepared for transport the acetylene cylinders that

         were shipped as a part of the Praxair Cargo.

                19.     Praxair's failure to comply with said federal, state, and/or local statutes, regulations,

         and/or ordinances, including but not limited to 49 CFR 173.301 et seq., constitutes negligence per

         se, and directly and proximately caused the Praxair Blast/Explosion and directly and proximately

         caused the injuries, damages, and losses incurred by Scott and Michelle.

                20.      Pursuant to KRS 446.070 and otherwise, Praxair is liable to Scott and Michelle in

         an amount in excess of the jurisdictional limit of this Court for compensatory damages for its

         failure to comply with said federal, state, and/or local statutes, regulations, and/or ordinances.

                                                  COUNT III
                                             LOSS OF CONSORTIUM

                21.     Michelle has lost the services, assistance, aid, society, companionship, comfort, and



                                                           47


F'iied                  18-C1-04383    12/13/2018               Vincent Riggs, Fayette Circuit C{erk
        Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 7 of 9 - Page ID#: 14
Fifed                  18wCIn 04383    12J1312018              Vincent Riggs, Fayette Circuit C#erk




        consortium of Scott, as a direct and proximate result of the conduct of Praxair, set forth and

        described herein, and which solely, directly, and proximately caused and resulted in the Praxair

        Blast/Explosion, and is thereby entitled to recover compensatory damages from Praxair in an

        amount which is in excess of the jurisdictional minimum of this Court.

                                                  COUNT IV
                                              PUNITIVE DAMAGES

               22.     The conduct of Praxair as set forth hereinabove constitutes gross negligence,

        oppression, fraud, malice, or bad faith, with willful and wanton disregard for the life, health, and

        rights of Scott and Michelle within the meaning of KRS 411.184, KRS 411.186 and Kentucky

        common law.

               23.     ln engaging in the acts described hereinabove, Praxair, expected and intended, or

        should have expected, for injury and damages to result to Scott and Michelle such injury and damages

        did occur, as alleged hereinabove.

               24.      As a result of these acts of deceit, oppression, malice, fraud and/or gross negligence

        and bad faith by Praxair which resulted in injury to Scott and Michelle, Scott and Michelle are entitled

        to recover punitive damages as that term is defined in KRS 411.184(1)(0 and applicable common

        law, in an amount to be determined at trial and not less than three times the economic damages

        recovered herein from Praxair, to deter Praxair from engaging in similar conduct in the future.

                WHEREFORE, Plaintiff, Douglas Scott Purvis and Plaintiff, Michelle Purvis pray for

        relief on their Complaint herein as follows:

                1.      For a judgment in favor of Plaintiff, Douglas Scott Purvis and Plaintiff, Michelle

        Purvis, and against Defendant, Praxair, Inc., for compensatory damages.

                2.      For a judgment in favor of Plaintiff, Douglas Scott Purvis and Plaintiff, Michelle

        Purvis, and against Defendant, Praxair, Inc., for pre- and post judgment interest on all awards of

                                                           5
Fiied                  18-CI•04383     1211312018              Vincent Riggs, Fayette Circuit Clerk.
        Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 8 of 9 - Page ID#: 15
~~~                       18-GI-04383 12i1312018                   Vincent Riggs, Fayette Circuit Cierk




        compensatory damages awarded herein, at the legal rates on all sums awarded for which such

        interest may be imposed.

                 3.        For an award of punitive damages in favor of Plaintiff, Douglas Scott Purvis and

        Plaintiff, Michelle Purvis, and against Defendant, Praxair, Inc., of not less than three times the          4
                                                                                                                     co
                                                                                                                      ~
                                                                                                                    ~0~
        amount of all awards of compensatory damages awarded herein.                                                 0
                                                                                                                    CI0O
                                                                                                                     0
                                                                                                                      O
                 4.        For an award of the reasonable attorney's fees and costs incurred by Plaintiff,          00
                                                                                                                    .~,d
        Douglas Scott Purvis and Plaintiff, Michelle Purvis in the prosecution of this action.
                                                                                                                      xR
                                                                                                                      ~.~
                 5.        For a trial by jury on all issues so triable.

                 6.        For such other relief to which Plaintiff, Douglas Scott Purvis and Plaintiff, Michelle

        Purvis may be properly entitled.

                                                           Respectfully submitted,

                                                            /s/ Robert E. Maclin, III
                                                            Robert E. Maclin, III, Esq.
                                                            David J. Guarnieri, Esq.
                                                            Elizabeth C. Barrera, Esq.
                                                            McBRAYER, McGINNIS, LESLIE
                                                                 & KIRKLAND PLLC
                                                            201 E. Main Street, Suite 900
                                                            Lexington, Kentucky 40507
                                                            Telephone: (859) 231-8780
                                                            Facsimile: (859) 231-1175
                                                            remaclin@mmlk.com
                                                            dguarnieri@mmlk.com
                                                            ebarrera@mmlk.com
                                                            vjones@mmlk.com
                                                            Counsel for Plaintiffs, Douglas Scott Purvis and
                                                            Michelle Purvis


        Complaint 4845-2639-5247 v.l




                                                               m


Fiied                      18-CI-04383     1211312018               Vincent Riggs, Fayette Circuit Clerk
                     Case: 5:19-cv-00008-KKC Doc #: 1-2 Filed: 01/10/19 Page: 9 of 9 - Page ID#: 16


        Vincent Riggs, Fayette Circuit Clerk
        120 N. Limestone, Room C-103
        Lexington, KY 40507-1152




                                               PRAXAIR, INC.
                                               THE PRENTICE-HALL CORPORATION SYSTEM
                                               421 WEST MAIN STREET
                                               FRANKFORT, KY 40601

    ~




         f~•m ~`,x
                                                       KCOJ eFiling Cover Sheet


        Case Number: 18-CI-04383

        Envelope Number: 1364704

        Package Retrieval Number: 13647049957308@00000834281

        Service by: Certified Mail
        Service Fee: $ 0.00

        Postage Fee: $11.98


        The aftached documents were generated via the Kentucky Court of Justice eFiling system. For more
        information on eFiling, go to http://courts.ky.gov/efiling.




                                                                                                                                   '.w




6




                                                                   Page 1 of 1                  Generated: 12/14/2018 8:21:03 AM


                                                                                      •                                i
